Title: To James Madison from Sylvanus Bourne, 6 April 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 6 April 1806, Amsterdam. “I have recd from the Department of State two Copies of a Pamphlett entitled ‘An Examination of the British Doctrine which Subjects to capture a neutral trade not open in time of peace’ and I have perused with peculiar interest this volume of laborious research & critical investigation of the principles of the Laws of nations relative to the Subject treated on and their judicious application in support of the commercial rights of our Country against the unjustifiable pretentions of Great Britain. An important change of political circumstances seems of late to have produced a relaxation of these pretensions—while however no formal disavowal of the arbitrary principle on which they were grounded has taken place; and indeed in the course of practice the tenets of their Maritime jurisprudence have become so thouroughly interwoven with & dependent on political events they are forced to Stifle the sentiments of moral propriety & justice least the result of these convictions might be construed as proofs of political weakness.
                    “Every week brings forth a further development of Bonaparte’s plans for the due organisation of that aditional mass of power he acquired in the late Campaign & which are of a nature at once to sustain & guarantee it against all future Casualties, & to operate all possible injury to the interests of his only remaining & Still formidable enemy endeavoring to cut him off from all communication with the Continent—but this latter Scheme militates so Strongly against the interests of the greater part of the Continent that I doubt of its being carried into eficacious effect.
                    “There remains only then for trial the great project of invasion but the physical difficulties here presenting thems⟨elves?⟩ are tantamount to the moral ones of the Other plan & induce the rational conclusion that a long time must yet elapse before Europe will be in peace.”
                